Citation Nr: 0716647	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the character of the appellant's discharge from 
October 6, 1942 to February 14, 1945 is considered a bar to 
the payment of VA benefits.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1942 through 
February 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that the appellant's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated March 2005.

Unfortunately it is necessary to remand the appeal again.  
Thus the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In the currently appealed administrative decision dated in 
December 2002, the RO determined that the appellant's service 
was under dishonorable conditions, and, hence, a bar to most 
VA benefits, including compensation.

The threshold question in every claim for VA benefits 
concerns the adequacy of the appellant's service for purposes 
of establishing basic eligibility.  Applicable laws and 
regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2), 101(18) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.12(a) (2006).  Regulations 
further provide that a discharge or release for certain 
offenses is considered to have been issued under dishonorable 
conditions.  38 C.F.R. § 3.12(d) (2006).

Under 38 C.F.R. § 3.12(h) (2006), unless a discharge review 
board established under 10 U.S.C.A. § 1553 determines on an 
individual case basis that the discharge would be upgraded 
under uniform standards meeting the requirements set forth in 
38 C.F.R. § 3.12 (g), an honorable or general discharge 
awarded under the Department of Defense's special discharge 
review program does not remove any bar to benefits imposed 
under 38 C.F.R. § 3.12.  38 C.F.R. § 3.12(h) (2006).

The appellant's service records show that the appellant was 
inducted to active duty, which commenced in October 1942.  He 
was discharged in February 1945, under conditions other than 
honorable.  In April 1945, the appellant applied for VA 
benefits.  He was denied compensation benefits based on his 
other than honorable discharge.  

In July 2000, the appellant submitted an application for an 
upgraded discharge.  He received a response in January 2001 
that it was believed that his records were lost in the fire 
at the National Personnel Records Center, and that the 
documentation submitted with the application did not contain 
sufficient evidence to allow the Board for the Correction of 
Military Records to make a determination.  An April 2005 
response to a request to the National Personnel Records 
Center regarding the discrepancy indicated that the August 
2000 Certification listing an honorable discharge had been 
issued in error, and that there was no information regarding 
a discharge upgraded to honorable, and that his records were 
fire-related.  A letter from the Army Review Board Agency 
indicated that they received two applications for an upgraded 
discharge.  However, both applications had been 
administratively closed as military personnel records could 
not be obtained, and thus sufficient records were not 
available to analyze and fairly review his appeal. 

Upon review of the record, the Board notes that there are 
service personnel records in the claims file regarding the 
appellant's discharge under other than honorable conditions, 
including a transcript of a hearing after which the appellant 
was recommended for discharge.  It does not appear that the 
appellant has a copy of these records, and has thus been 
unable to submit them to the Army Review Board for 
consideration regarding an upgraded discharge.  Therefore, 
the appellant should be provided with a copy of his service 
records that are included in his claims folder, and 
instructed to submit a new application for an upgraded 
discharge if he so wishes.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the appellant 
with copies of the service records 
included in the claims file, specifically 
any records related to the appellant's 
discharge, and instruct the appellant to 
re-apply for an upgraded discharge from 
the Army Review Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



